TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-21-00021-CR


                            Garland Wayne Scroggins, Appellant

                                               v.

                                 The State of Texas, Appellee



              FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-DC-01-302305, THE HONORABLE CHANTAL ELDRIDGE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Garland Wayne Scroggins has filed a motion to dismiss his appeal.

The motion is signed by appellant, who had filed his appeal pro se. See Tex. R. App. P. 42.2(a).

We grant the motion and dismiss the appeal. See id.



                                            __________________________________________
                                            Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Baker and Smith

Dismissed on Appellant’s Motion

Filed: February 3, 2021

Do Not Publish